department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date march vil legend you state z supported charity donors corporation attorney_general dear we have considered your ruling_request dated date concerning whether the stock holdings in corporation are exempt from the application of the excess_business_holdings_excise_tax under sec_4943 of the internal_revenue_code_of_1986 as amended hereafter code’ facts you are a charitable_trust formed in state z in you provide annual grants to fund a scholarship program operated by supported charity a community_foundation the scholarship program provides educational opportunities for students of state z who do not have sufficient resources to pursue post-secondary education you and supported charity have selected three state z colleges and universities for participation in your scholarship program in the next eight years you plan to more than triple the size of your scholarship program by adding students and expanding the number of public institutions served from three to eight you are recognized by the internal_revenue_service as an exempt_organization under code sec_501 and are classified as a type_iii_supporting_organization under code sec_509 you are governed by seven trustees four of which are independent of donors one of the independent trustees is appointed by supported charity the remaining three trustees are the current president of corporation and donors’ two daughters donors have contributed to you cash and corporation stock you fund your scholarship program with dividends from corporation stock and cash gifted to you by donors the expansion of your scholarship program is to be funded by additional contributions of corporation stock and cash from donors and the corresponding increase in dividends received as a result of additional corporation stock contributions donors and their daughters own percent of the voting_stock of corporation donors have contributed to you a total of dollar_figure percent of the voting_stock of corporation by donors expect to have made additional annual contributions of corporation voting_stock to you raising your total holdings of said stock to dollar_figure percent you represent that donors and their daughters have expressed an intention to donate to you percent of corporation voting_stock currently owned by them and is considered a business_enterprise within the meaning of sec_4943 of the code corporation operates a business as a corporation in state z you are concerned that as your ownership of corporation stock exceed sec_2 percent of the corporation's total outstanding shares coupled with the shares held by donors and their daughters you would be subject_to the excess_business_holdings_excise_tax under sec_4943 of the code you represent that your ability to fund your scholarship program would be severely limited if you are forced to partially dispose_of your corporation stock holdings or limit your retention of future gifts of corporation stock you further represent that such a limitation would significantly reduce the aggregate number of scholarships you can award from through you state that a significant reduction in the anticipated number of scholarships awarded would impose a considerable restraint on access to higher education for thousands of capable but financially needy students and have a significant impact on state z and its colleges and universities you believe that an exemption from the excess business holding provisions will avoid the significant detrimental impact on your scholarship program the attorney_general of state z analyzed the impact on the community of eligible students and participating institutions that would result from your inability to fund your current scholarship program and your planned expansion because of a potential forced disposition of your corporation stock holdings the attorney_general also considered the potential economic impact on the community of state z that such a forced disposition might cause to evaluate the impact this disposition would cause the attorney general's office interviewed and collected information from supported charity's staff financial aid officers at the three participating public institutions the president of one of the universities participating students and other charitable organizations the attorney_general found that your scholarship program has enabled hundreds of students to obtain a college degree and that your plans to triple the program by adding more students and expand the program to eight public institutions would benefit hundreds of more students the attorney general's office also considered the expert opinion of an investment banker the investment banker reported to the attorney_general that because of corporation's dominant market position only an out-of-state purchaser would have the resources to enable it to purchase corporation sale to an out-of-state purchaser would result in a loss of jobs within the state a decrease in the investment of capital in the state and disruption to the scholarship program thus the attorney_general determined that a forced disposition of stock would have a severe detrimental impact on the community of students that would be eligible for scholarships the public higher education community and a severe detrimental economic impact on the community you entered into a memorandum of understanding with the attorney_general of state z the memorandum of understanding reflects your agreement and commitment to i pay annually to supported charity a minimum cash amount equal to percent or a lesser percentage if the secretary issues regulations establishing a payout rate below percent of the value of your assets valued on the last day of the preceding calendar_year ii provide prompt written notification to the attorney_general of state z of any intention to offer for sale shares of corporation stock other than the repurchase of shares by corporation iii expand the funding of the foundation scholarship program and iv submit a yearly report on march each year through to attorney_general of state z describing its progress of implementing the expansion of your scholarship program and explaining any material reduction in the planned expansion that may occur in any given year requested ruling you have requested a ruling that your corporation stock holdings are exempt from taxes imposed on excess_business_holdings pursuant to the secretary's authority under sec_4943 of the internal_revenue_code statement of the law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code excludes from the term private_foundation an organization which a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more organizations described in sec_509 or commonly referred to as a public charity b is operated supervised or controlled by or in connection with one or more publicly supported organizations and c is not controlled directly or indirectly by one or more disqualified persons sec_4943 of the code defines a type ill supporting_organization as an organization that meets the requirements of subparagraphs a and c of sec_509 and which is operated in connection with one or more public_charities sec_4943 of the code defines a functionally integrated type ii supporting_organization as a type_iii_supporting_organization that is not required under regulations established by the secretary to make payments to supported organizations due to the activities of the organization related to performing the functions or or carrying out the purposes of such supported organizations sec_4943 of the code imposes an excise_tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 of the code provides for the application of the excise_tax on excess_business_holdings to a sec_509 type ii supporting_organization other than a functionally integrated type ii supporting_organization as if it was a private_foundation sec_4943 of the code defines the term excess_business_holdings to mean with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides that permitted holdings in a corporation are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides for a percent de_minimis_rule where a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it does not own more than percent of the voting_stock and not more than in value of all outstanding shares of all classes of stock sec_4943 of the code excludes application of the excess_business_holdings tax to a supporting organization's holdings if the secretary determines that such holdings are consistent with the purpose or function constituting the basis for its exemption under sec_501 sec_4943 of the code directly and by reference to sec_4958 and defines the term disqualified_person sec_4958 of the code as adopted for purposes of sec_4943 describes a percent controlled_entity as a corporation in which disqualified persons own more than percent of the total combined voting power of the corporation such disqualified persons are described in sec_4943 as persons who for the last five years are in a position to exercise substantial influence over the affairs of the corporation or any member of such persons’ family as defined in sec_4958 when reviewing a request for exemption under sec_4943 of the code the legislative_history indicates that the secretary should consider the views of the state attorney_general as well as any additional factors that the staff of the joint_committee on taxation might enumerate in its technical explanation of the pension_protection_act of pub_l_no 120_stat_780 additionally the legislative_history suggests that the secretary may also consider as additional factors whether the shares held by donors and related_persons are controlling or whether donors and related_persons are bound to ultimately contribute all but a de_minimis amount shares to the organization and that they have no direct or indirect control_over the organization and its investments see cong rec s8754 - dollar_figure date in its technical explanation the staff of the joint_committee on taxation listed the following factors that the secretary should consider in making its determination a reasoned determination by the state attorney_general with jurisdiction over the supporting_organization that disposition of the holdings would have a severe detrimental impact on the community and a binding commitment by the supporting_organization to pay out at least five percent of the value of the organization's assets each year to its supported organizations a reasoned determination would require among other things evidence that any such determination was made pursuant to a serious study by the state attorney_general of the issues involved in disposing the excess holdings and findings by the state attorney_general about the detrimental economic impact that would result from such disposition lf as a result of such state attorney general's study and findings the state attorney_general directed as a matter of state law that permission of the state would be required prior to any sale of the holdings such a factor should be given strong consideration by the secretary technical explanation of h_r the pension_protection_act of as passed by the house on date and as considered by the senate on date jcx-38-06 pincite analysis generally under sec_4943 of the code a type_iii_supporting_organization other than one that is functionally integrated and all disqualified persons may not hold more than percent of the voting_stock of a corporation you are a type ill supporting_organization that is not functionally integrated you have received and will continue to receive a series of donations of corporation voting_stock from donors which places your total holdings of corporation voting_stock in excess of the percent de_minimis_rule under sec_4943 although this would exceed the permitted holdings under sec_4943 sec_4943 provides that the secretary may exempt the excess_business_holdings of a supporting_organization from the excess_business_holdings_excise_tax if the secretary determines that such holdings are consistent with the purpose or function constituting the basis for the organization's exemption under code sec_501 the attorney_general of state z has submitted a reasoned determination supported by findings made pursuant to a serious study the attorney_general found that limiting your corporation stock holdings to the permitted_holding provisions of sec_4943 of the code would have a severe detrimental impact on higher education in state z the attorney_general also found that a potential disposition of the holding would have a severe detrimental economic impact on state z you represent that the donors and their daughters are not in control of the corporation they own less than percent of the voting_stock of corporation an analogous provision sec_4958 of the code provides that a corporation is not a controlled_entity if disqualified persons own less than percent of the voting_stock you have also made a binding commitment with the attorney_general of the state of z that you would pay-out cash equal to percent or a lesser amount determined by future treasury regulations of the value finally you have agreed to notify the attorney of your assets each year to supported charity general before you intend to sell any shares of corporation stock other than as a repurchase by corporation accordingly based upon the information submitted in your ruling_request we rule subject_to the caveats provided below that you are exempt from the application of the excess_business_holdings_excise_tax under sec_4943 of the code with respect to your holdings of corporation stock donated by donors now or in the future because such holdings are consistent with the purpose or function constituting the basis for your exemption under sec_501 of the code assets this ruling will no longer apply if on an aggregate basis donors or their daughters acquire stock in the corporation that exceed sec_35 percent of the combined voting power furthermore this ruling will no longer apply if you fail to make an annual payment to supported charity of cash equal to or greater than percent of the aggregate fair_market_value of your this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice a copy of this ruling with deletions that we intend to make if you disagree with our proposed notice of intention to disclose available for public inspection is attached to notice deletions you should follow the instructions in notice the code provides that it may not be used or cited by others as precedent this ruling is directed only to the organization that requested it sec_6110 of this ruling is based on the facts as they were presented and on the understanding that this ruling does not address the applicability of there will be no material changes in these facts any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records you must attach a copy of this letter_ruling to any_tax or information_return to which it if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative is relevant sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
